Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 9, 2020 has been entered.
  
2.	Applicants’ amendment filed December 9, 2020 is acknowledged and has been entered.  Claims 1-12, 16, 17, 19-21 and 29 have been canceled.    Claim 13 has been amended.  Claims 13-15, 18, 22-28 and 30-33 are now pending in the instant application.   All rejections have been withdrawn in view of Applicants’ amendment to the claims and/or comments.

3.	The information disclosure statement (IDS) submitted on 12/9/20        was filed after the mailing date of the Final Rejection on June 10, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
4.	Claims 13-15, 18, 22-28 and 30-33 have been allowed and renumbered 1-15 respectively.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITA M MINNIFIELD whose telephone number is (571)272-0860.  The examiner can normally be reached on 9-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NITA M. MINNIFIELD
Primary Examiner
Art Unit 1645



/Nita M. Minnifield/Primary Examiner, Art Unit 1645